NUMBER 13-20-00132-CR

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

MICHAEL ALLEN TREVINO,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 11th District Court
                     of Harris County, Texas.
____________________________________________________________

                         ORDER OF ABATEMENT
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

       This cause is before the Court on appellant’s amended motions to abate the

appeal, to supplement the record, to extend time to file brief, and to extend the page limit

of appellant’s brief. According to appellant, the trial exhibits were not included in the

reporter’s record filed on July 8, 2020.

       The amended motion to abate is GRANTED, and the appeal is ABATED and the
matter is REMANDED to the trial court. In accordance with Texas Rule of Appellate

Procedure 34.6(f)(4), the trial court is directed to conduct a hearing to determine: (1) if the

appellant has timely requested a reporter's record; (2) if, without the appellant's fault, a

significant exhibit or a significant portion of the court reporter's notes and records has

been lost or destroyed or - if the proceedings were electronically recorded - a significant

portion of the recording has been lost or destroyed or is inaudible; (3) if the lost, destroyed,

or inaudible portion of the reporter's record, or the lost and destroyed exhibit, is necessary

to the appeal's resolution; and (4) if the lost, destroyed, or inaudible portion of the

reporter's record cannot be replaced by agreement of the parties, or the lost or destroyed

exhibit cannot be replaced either by agreement of the parties or with a copy determined

by the trial court to accurately duplicate with reasonable certainty the original exhibit.

See TEX. R. APP. P. 34.6(f).

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within thirty (30) days of the date of this order, or to

notify this Court within such period indicating a date by which the trial court can comply.

       Appellant’s amended motion for extension of time to file brief and second motion

for extension of time to file brief are hereby GRANTED; appellant’s brief was timely filed

on September 14, 2020. Additionally, appellant shall be GRANTED thirty days after the

supplemental record to file a first amended brief.

       Finally, appellant’s amended motion to extend the word and page limit is

GRANTED and appellant’s brief now is now limited to 22,000 words and 75 pages.




                                               2
      IT IS SO ORDERED.

                                 PER CURIAM

Do not publish.
TEX. R. APP. P.47.2(b).

Delivered and filed the
21st day of October, 2020.




                             3